                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       , ELECTRO NI CALLY FILF1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                            DOC #: _ _~ +-1-'+-1"~ -
--------------------------------------x                                  DATE FILED:_..._ _,......._ _
MARCIA SABOL,

                               Plaintiff,
                                                                 18 Civ . 11169 (VM)
            - against -
                                                                 DECISION AND ORDER
BAYER HEALTHCARE PHARM., INC., et al.,:

                               Defendants .
--------------------------------------x
VICTOR MARRERO, United States District Judge.

            Plaintiff     Marcia      Sabol    ("Sabol")         brings        this    action

against defendants             Bayer Heal th Care            Pharmaceuticals,           Inc.,

Bayer         Corporation ,      and     Bayer    Healthcare             LLC     (together ,

"Bayer") ;          Bracco     Diagnostics,           Inc.      ("Bracco") ;          and     GE

Healthcare Inc.            ( "GEHC" ) and General Electric Company                          ( "GE

Co . , ,,     and     together         with     GEHC,          "GE")       (collectively,

"Defendants") . 1         Sabol       brings   two     causes      of      action     in    her

amended complaint: strict product liability under a failure

to warn theory,              and negligence .          ( See    "Amended Complaint , "

Dkt . No. 64        ~~   124 - 69.)

            Before the Court are the pre-motion letters submitted by

Defendants          seeking leave        to    file     a motion to dismiss                 the

Amended         Complaint.      The     Court    construes             such    letters        as




1  Sabol also named McKesson Corporation as a defendant . The parties
stipulated to a voluntary dismissal of Sabol's claims against McKesson
Corporation pursuant to Fed. R . Civ. P . 4l(a) (1) (A) (ii) on October 23 ,
2019 . (See Dkt. No . 79 . )
motions to dismiss the Amended Complaint 2 pursuant to Rule

12 (b) ( 2) ,   ( 3) and ( 6) of the Federal Rules of Civil Procedure

("Rule 12(b) (2) ," "Rule 12(b ) (3) ," and "Rule 12(b) (6) ")                      (the

"Bayer Motion,"                 the "Bracco Motion ," and the "GE Motion")

(collectively ,             the       "Motions") .   For   the    reasons   set    forth

below, the Motions are GRANTED in part and DENIED as moot in

part .

                                        I .   BACKGROUND 3

         Gadolinium, a heavy metal, is a type of contrast agent.

Contrast        agents          are    injected into the         body before      an MRI

procedure to enhance the imaging. Between May 2007 and July

2015 Sabol underwent twenty - three MRis, and before each MRI

a technician injected her with one of Defendants' gadolinium-

based contrast agents: Magnevist (made by Bayer), MultiHance

    (made by Bracco) ,            or Omni scan       (made by GE)     (the "Contrast

Agents").       Gadolinium is toxic,                 but the Contrast Agents are

intended to "pass[]                   through and eventually         [be]   eliminated

from the body, mainly by the kidneys , after the MRI . " (Amended

Complaint       <:II   46 . )


2 Kapitalforeningen Lffigernes Invest v. United Techs. Corp. , 779 F. App'x
69, 70 (2d Cir. 2019) (Mem.) (affirming district court ruling deeming
exchange of letters as motion to dismiss).
3 Except as otherwise noted,    the factual background below derives from
the Amended Complaint and the facts there pleaded, which the Court accepts
as true for the purposes of ruling on a motion to dismiss. See infra Part
II. Except where specifically quoted , no further citation will be made in
Part I to the Amended Complaint .

                                                2
      Sabol filed her lawsuit on November 30,               2018 , alleging

that the Contrast Agents did not, as intended, pass through

her body, but rather were retained, causing serious injuries.

(See "Complaint," Dkt.       No.    1.)    She alleges that gadolinium

remains permanently in key organs, bones, and skin,                  causing

fibrosis and the following symptoms, among others: "cognitive

impairment,    pain,   impaired mobility,         bone     and   joint pain,

muscle   pain,    numbing    sensation       in   extremities,       burning

sensation, depression, and anxiety." (Amended Complaint                <JI   4.)

Her suit rests on the contention that, after the FDA approved

the   Contrast Agents,      the    manufacturers      learned     additional

information about the risks of gadolinium retention that they

should have disseminated.          Sabol    faults   the    Defendants       for

issuing warnings about the Contrast Agents only to patients

with chronic,    severe kidney disease or acute kidney injury

and not warning that Contrast Agents may be retained even by

patients with normal kidney function.             The Amended Complaint

brings causes o f action against all Defendants for ( 1 ) strict

product liability (failure to warn) and (2) negligence.

      1. Bayer's Motion to Dismiss

      Consistent with the Court's Individual Practices, Bayer

and   Sabol   exchanged   letters     regarding      Ba yer 's   anticipated

motion to dismiss the Complaint.


                                     3
        By letter dated February 25, 2019, Bayer argued that the

Complaint should be dismissed for three reasons.                         (See "Bayer

February 25 Letter," Dkt. No. 44.) Bayer's first argument for

dismissal is that the Court lacks personal jurisdiction over

it.     Bayer   notes    that     New        York    is    not     its     place   of

incorporation or principal place of business;                        furthermore,

Sabol does not allege Bayer did anything more than develop

Magnevist, which then reached New York through the nationwide

stream of commerce.       (See id. at 1-2.) Bayer next argues that,

for similar reasons, the Southern District of New York is an

improper venue.        (See id. at 2.)         Bayer's third contention is

that the Complaint fails to state a claim because "gadolinium

retention" is not a legally cognizable injury,                           and Sabol' s

other alleged injuries -- "fibrosis" and "related injuries"

      are preempted by Magnevist' s FDA-approved label.                     ( See id.

at 2-3.)    Similarly, Bayer states that Sabol's injuries were

not    foreseeable,     because    neither          the   FDA nor     the    medical

community recognize fibrosis as a side effect of Magnevist in

individuals     who,    like    Sabol,       have normal         kidney    function.

(See id. at 3.)

        By letter dated March 4, 2019, Sabol responded to Bayer's

February 2 5 Letter.      ( See "March 4 Letter to Bayer," Dkt. No.

48.) Sabol argues that the Complaint makes out a prima facie


                                         4
showing of personal jurisdiction because she alleges that she

was injected with the Contrast Agents in New York and also

that Bayer has had significant contact with the state.                        ( See

id.   at   1-2.)     Next,      in support of her         contention that the

Complaint states a claim for relief, Sabol argues first that

the   Complaint       adequately alleges           that   she    was   physically,

mentally,     and economically damaged as                 a   result   of Bayer's

conduct     ( see    id.   at   2) ;   second,     that   Bayer did,     in fact,

acquire     new     information        about    Magnevist     post-FDA approval

sufficient to allow it to amend the label, meaning that her

claims are not preempted (see id. at 3); and third,                        that in

light of the information Bayer acquired about Magnevist, her

injuries were foreseeable              (see id.).

        By letter dated April 5, 2019, Bayer informed the Court

that the parties had been unable to resolve their dispute.

("Bayer April 5 Letter," 0kt. No. 57.) Following a telephone

conference        (see "May 30 Conference," Dkt.                Minute Entry for

May 30, 2019), Sabol filed the Amended Complaint on July 15,

2019.

        By letter dated July 29,               2019,   Bayer reasserted two of

the three arguments it first made in its February 25 Letter.

("Bayer July 29 Letter," Dkt. No. 65.) While Bayer no longer

argues that         it is not subject to personal                jurisdiction in


                                           5
this Court, Bayer continues to assert that venue is not proper

in the Southern District of New York (id. at 1), and further

argues       that    the Amended Complaint                fails       to   state    a    claim

because Sabol's claims are preempted, she fails to show that

her alleged injuries were foreseeable,                          and she acknowledges

that gadolinium retention is not a cognizable injury.                                   (Id. at

2-3.)

        By letter dated July 31,                  2019,    Sabol responded to the

Bayer July 2 9 Letter.           ( "July 31 Letter to Bayer," Dkt. No.

70.) Sabol first contends that because a substantial part of

the     events      occurred    in     New    York,       the     allegations           in   the

Amended Complaint easily meet the test for venue set forth in

Neufeld v.          Neufeld,   910 F.        Supp.    977,      986    (S.D.N.Y.        1996).

Sabol also responds to Bayer's arguments that                                the Amended

Complaint        fails   to    state    a     claim.      She maintains            that      her

claims are not preempted because the Amended Complaint cites

"a great deal" of newly acquired information that should have

led Bayer to change its label.                    (Id. at 2.) Last,            she states

that    fibrosis       caused by gadolinium retention is a                          legally

cognizable and foreseeable injury.                     (Id. at 3.)

        By    letter     dated August          30,    2019,       Bayer     responded         to

Sabol' s July 31 Letter.             ( See "Bayer August 30 Letter," Dkt.

No. 81.) Bayer argues first that the Southern District of New


                                              6
York is not a proper venue because not all defendants are

residents there , and because Sabol does not allege that the

events or omissions giving rise to the claim occurred in the

Southern District.            Furthermore ,         Bayer notes that Sabol does

not allege that there is no district in which the action could

be brought , such that venue is proper in any district in which

any defendant          is    subject         to personal      jurisdiction .          ( Bayer

August    30    Letter at          1 - 2.)    Bayer next          states    that     Sabol ' s

claims    are    preempted because                 she   did not      demonstrate         any

scientific      development            showing       reasonable        evidence        of    a

causal connection between her claimed injuries and the use of

Magnevist in patients with normal kidney function . Similarly ,

Bayer     disputes          that      Sabol ' s      injuries        were       reasonably

foreseeable       or        that    gadolinium           retention         is   a    legally

cognizable injury .           (Id. at 3.)

        By letter dated September 4 ,                    2019 ,    Sabol responded to

the Bayer August 30 Letter.                    ( See "September 4 Letter ," Dkt.

No .   82 . ) Sabol argues that venue is proper in the Southern

District of New York because a substantial part of the events

-- fourteen out of the twenty-three injections - - occurred at

Mount Sinai Medical Center in Manhattan , within the Southern

District of New York.                Furthermore,          Sabol argues ,           venue is

proper in the Southern District because defendant GE Co. is


                                               7
a New York company . Second, Sabol argues that her claims are

not   preempted    because    the    evidence    cited    in    the    Amended

Complaint demonstrates that people with normal renal function

suffer     from   gadolinium        retention    and     that    gadolinium

retention causes physical injuries. She also argues that she

has sufficiently alleged that her injuries were foreseeable ,

and that she has pled a legally cognizable injury .                   (Id . at 3

(citing Amended Complaint 11 4 , 147) . )

      2.     GE's Motion to Dismiss

      By letter dated February 25, 2019 , GE requested a pre -

motion conference with regard to its anticipated motion to

dismiss the complaint as to GE for failure to state a claim.

(See "GE February 25 Letter," Dkt . No.            42 . ) GE advances two

arguments why the Complaint should be dismissed for failure

to state a claim .     First ,    GE argues that Sabol's claims are

conclusory and do not detail how GE breached its duty of care ,

how Omniscan was marketed to Sabol, what Sabol ' s healthcare

providers told he r     about Omniscan ,        or what risks she knew

about .    (See id . at 2 . ) Second, GE contends that Sabol fails

to allege causation . As to general causation , GE argues that

she fails to allege that gadolinium retention places her at

risk of any disease .    (See id . ) Indeed, GE writes, the FDA has

rejected the premise         of   any assoc i at i on      let    alone     any


                                      8
causal link -- between gadolinium retention and any disease.

(See id.       at 3.)    As to specific causation,                 GE asserts that

Sabol fails to allege that gadolinium retention caused her

any actual       injury,      objective medical             symptoms,         or medical

diagnosis.       ( See id.)    Further,       GE argues in the alternative

that the learned intermediary doctrine bars Sabol's claims

because she fails           to allege that her physician would have

prescribed a different product than Omniscan if he had been

provided an alternative warning.                    (See id.)

       By letter dated March 4, 2019, Sabol outlined the reasons

why she believes a motion to dismiss would not succeed.                                 (See

"March 4 Letter to GE," Dkt.                  No.    50.)    First,      Sabol argues

that     the     Complaint          adequately        alleges         that      she     was

physically, mentally, and economically damaged, and that her

injuries       ( fibrosis     caused by       gadolinium        retention)            are   a

direct result of GE's conduct.                (See id. at 2.) Second, Sabol

argues    that,     in      light    of   information         GE      acquired        about

Omniscan after          FDA approval,         her     injuries        were,    in     fact,

foreseeable.      (See id.) Third, Sabol argues that the Complaint

adequately       alleges      causation,        because         she     alleges        that

gadolinium retention caused her fibrosis,                          which is on the

same continuum as nephrogenic systemic fibrosis.                               ( See id.)

Sabol notes       that      several    jurisdictions outside the                    United


                                          9
States have          banned or      restricted the              use   of   the    Contrast

Agents .     (See id . at 2 - 3 . )

        By letter dated April 1,                   2019 ,    GE informed the Court

that its letter exchange with Sabol yielded no progress and

formally requested a pre - motion conference .                        (See "GE . April 1

Letter," Dkt . No . 56 . ) Sabol filed the Amended Complaint , and

by letter dated Ju l y 29,               2019 GE outlined its arguments for

why amendment did not cure the deficiencies in the Complaint .

( See "GE July 2 9 Letter , " Dkt. No.                   66 . ) First,      with respect

to defendant GEHC, GE argues that GEHC is not subject to the

Court ' s      general          jurisdiction          because         it    is     neither

headquartered nor incorporated in New York, nor do the claims

arise from its contacts with the forum such that specific

jurisdiction would be appropriate .                      ( Id . at 1-2.) Second , GE

writes       that    Sabol      fails    to   state      a   claim against             GE   Co .

because       GE    Co.    is   a   distinct        legal     entity       that   was       not

involved       in manufacturing Omni scan ,                  and even       if    it    were ,

Sabol ' s alleged injuries are not foreseeable or cognizable.

(Id .   at    2 - 3.)     Third,    GE   contends        that    Sabol' s    claims         are

preempted ,         especially because             her   only administrations                of

Omniscan occurred in 2008, years before the first published

research cited in the Amended Complaint regarding gadolinium

retention in patients with normal renal function . (Id . at 3 . )


                                              10
       By letter dated August 5, 2019, Sabol responded to GE's

July 29 Letter.        (See "August 5 Letter," 0kt. No.             72.)    Sabol

first states that the Court has jurisdiction over GEHC because

GEHC actively marketed and distributed Omniscan to New York

hospitals and her claim arises out of GEHC's forum-related

activities. Sabol further alleges that GEHC is a wholly owned

subsidiary of GE Co., which is a New York company.                   (Id. at 1-

2.) With respect to her claims against GE Co., Sabol maintains

that   her    claim is    legally       cognizable     because     her Amended

Complaint contains sufficient allegations of the damages she

suffered as a result of GE's conduct. Similarly, she contends

that    she    sufficiently          alleged    that    her   injuries       were

foreseeable     because        the    Amended    Complaint       contains     the

allegation that her injuries were foreseeable and could have

been prevented by Defendants.            (Id. at 2.) Last, Sabol asserts

that   her    claims     are    not    preempted       because    the    Amended

Complaint cites to studies that demonstrate that in people

with normal     renal    function,       gadolinium retention           causes   a

variety of physical injuries and impairments.                    (Id. at 2-3.)

       By letter dated September 11, 2019, GE responded to the

August 5 Letter.       ( See "GE September 11 Letter," Dkt. No. 7 4. )

GE points out that since Sabol only received injections of

Omniscan in Florida, not New York, the fact that she lived in


                                        11
New York at the time of the other injections does not confer

specific jurisdiction over GEHC in New York.                        (GE September 11

Letter at 1 - 2.) GE also argues that Sabol ' s claims against GE

Co.    must        be       dismissed        because     the      parent - subsidiary

relationship is             not sufficient,          without more,         to make the

parent liable for the acts of the subsidiary.                              (Id .    at 3.)

Finally ,     GE     reiterates        its     argument     that     Sabol ' s      claims

against it are preempted because the Amended Complaint does

not allege that GE had any newly acquired information in 2008,

when    Sabol      received      Omni scan         injections ,    that     would        have

permitted it to change Omni scan' s label.                     (Id . )

       By letter dated September 13 ,                  2019 , Sabol responded to

the September 11 Letter.               (See "September 13 Letter , " 0kt . No .

83.)   Sabol argues that the Court may exercise jurisdiction

over GEHC because GEHC purposefully availed itself of the

benefits and protections of New York law , and her claim arises

out    of   those       activities .     Sabol       also   argues       that      she   was

required to join GEHC under Fed. R. Civ. P. 19 (a) (1) (A) , which

provides      that      a   party must be           joined if ,    in that party ' s

absence ,     the court could not accord complete                         relief among

existing      parties .        Sabol     further        requests         jurisdictional

discovery in the event the Court doubts it has jurisdiction

over GE . Sabol next argues that she has stated a claim against


                                              12
GE Co.        because GEHC is a wholly owned subsidiary and the

Omniscan          label     states    that    it    is    trademarked by "General

Electric Company or one of its subsidiaries."                              (September 13

Letter at 2.) Sabol also requests the opportunity to conduct

discovery           to    better     specify       GE's    actions.    Lastly,     Sabol

argues that her claim is not preempted because the Amended

Complaint alleges that studies and reports show that people

with normal renal function suffer from gadolinium retention,

which        in    turn    causes     a    variety       of physical       injuries    and

impairments.             (Id. at 2-3.)

        3.         Bracco's Motion to Dismiss

        By        letter    dated     July    29,     2019,      Bracco      requested   a

conference           regarding       its     proposed      motion     to     dismiss   the

Amended Complaint.              ( See "Bracco July 2 9 Letter," Dkt.                   No.

68.) Bracco makes two arguments in favor of dismissal. First,

Bracco submits that it is not subject to the Court's specific

jurisdiction because                 Sabol    received         Mul tiHance    injections

only in Florida,              and Bracco is not subject to the Court's

general           jurisdiction because it is               a    Delaware corporation

with its principal place of business in New Jersey.                               (Id. at

1. )   Second,           by incorporating the arguments made by Bayer,

Bracco argues that Sabol's claims are preempted and that her

Amended Complaint fails to state a claim that her injuries


                                              13
were reasonab l y foreseeable or that her injuries were caused

by Bracco ' s failure to warn her of the risks associated with

gadolinium retention .           (Id. at 2 . )

      By letter dated July 31,                2019,   Sabol responded to the

Bracco July 29 Letter.            (See "July 31 Letter to Bracco," Dkt .

No.   69.)   Sabol states that the Court may exercise personal

jurisdiction over             Bracco because      she    sufficiently alleged

that Bracco purposefully availed itself of the benefits and

protections        of   New    York   law and marketed and distributed

MultiHance to facilities in New York. Furthermore , she notes

that she was required to join Bracco under Fed . R . Civ .                    P.

19 (a) (1) (A) .    (July 31      Letter to      Bracco at    1.)   Sabol   next

argues that the Amended Complaint sufficiently states a claim

for negligence and strict liability,                    and that her claim is

not preempted because she cites studies demonstrating that

gadolinium retention can cause injuries in people with normal

renal function . (Id . at 1-2.) Sabol further contends that the

Amended      Complaint         sufficiently       alleges     foreseeability,

because it         includes the allegation that her injuries were

foreseeable .       (Id. at 3.)

      By letter dated September 10, 2019, Bracco responded to

the July 31 Letter .           ( See "Bracco September 10 Letter , " Dkt .

No.   80 . ) Bracco in f ormed the Court that its letter exchange


                                         14
with Sabol had not resolved the dispute.                        Bracco reiterates

that its only connection to the case was Sabol's injection in

Florida, and that the Court therefore lacks jurisdiction over

it. Bracco also incorporates the arguments made by Bayer that

Sabol's claims are preempted and were not foreseeable.

                           II.        LEGAL STANDARDS

        A. PERSONAL JURISDICTION

        Defendants      GEHC and Bracco urge               the Court to dismiss

this action for lack of personal jurisdiction. Upon motion,

the Court must dismiss an action against any defendant over

which it      lacks personal          jurisdiction.           See Fed.     R.    Ci v.   P.

12 (b) (2).     To prevail on such a motion,                  the "plaintiff bears

the burden of showing that the court has jurisdiction over

the defendant."         In re Magnetic Audiotape Anti trust Li tig.,

334 F.3d 204, 206 (2d Cir. 2003 ) (per curiam). Where, as here,

the court does not conduct an evidentiary hearing on the issue

of personal       jurisdiction,         "the plaintiff need only make a

prima     facie     showing      that       the    court       possesses        personal

jurisdiction over the            defendant."        DiStef ano        v.   Caroz zi      N.

Am.,    Inc.,     286   F.3d    81,    84    (2d   Cir.       2001)   (quoting       Bank

Brussels Lambert v.            Fiddler Gonzalez           &   Rodriguez,        1 71 F. 3d

779, 784      (2d Cir. 1999)).




                                            15
       When evaluating a motion to dismiss for lack of personal

jurisdiction,         courts   "may    consider     materials     outside    the

pleadings, including affidavits and other written materials."

Jonas v. Estate of Leven, 116 F. Supp. 3d 314, 323 (S.D.N.Y.

2015).   Pleadings and affidavits must be viewed in the light

most favorable to the plaintiff, with all doubts resolved in

its favor. See, e.g., Distefano, 286 F.3d at 84; Whitaker v.

Am.   Telecasting,       Inc.,   261    F.3d 196,       208   (2d Cir.   2001).

"However, conclusory allegations are not enough to establish

personal jurisdiction." Gmurzynska v. Hutton, 257 F. Supp. 2d

621, 625 (S.D.N.Y. 2003)           (internal quotation marks omitted),

aff'd, 355 F.3d 206 (2d Cir. 2004); accord Yellow Page Sols.,

Inc. v. Bell Atl. Yellow Pages Co., No. 00 Civ. 5663, 2001 WL

1468168, at *3 (S.D.N.Y. Nov. 19, 2001)              ("The plaintiff cannot

rely merely on conclusory statements or allegations; rather,

the    prima     facie    showing      must    be   factually     supported."

(internal citations and quotation marks omitted)).

       B. FAILURE TO STATE A CLAIM

       Defendants GE Co.         and Bayer ask the Court to dismiss

this action for failure to state a claim. "To survive a motion

to    dismiss,    a    complaint      must    contain    sufficient      factual

matter, accepted as true, to 'state a claim to relief that is

plausible on its face.'" Ashcroft v. Iqbal, 556 U.S. 662, 678


                                        16
(2009)    (quoting Be l l Atl. Corp. v. Twombly , 550 U. S . 544 , 570

(2007)) .    This   standard   is met   "when   the   plaintiff       pleads

factual content that allows the court to draw the reasonable

inference that      the defendant is     liable    for    the misconduct

alleged." Id. A complaint should be dismissed if the plaintiff

has not offered factual allegations sufficient to render the

claims facially plausible .       See id . However,       a court should

not dismiss a complaint for failure to state a claim if the

factual     allegations   sufficiently "raise a          right   to    relief

above the speculative level." Twombly, 550 U.S. at 555 .

     In resolving a Rule 12(b) (6) motion, the Court's task is

"to assess the legal feasibility of the complaint ,                   not to

assay the weight of the evidence which might be offered in

support thereof . "    In re Initial Pub.       Offering Sec .        Litig.,

383 F . Supp . 2d 566 , 574    (S.D.N . Y. 2005)   (internal quotation

marks omitted), aff ' d sub nom. Tenney v . Credit Suisse First

Boston Corp . , No. 05 Civ. 3430, 2006 WL 1423785 (2d Cir . May

19 , 2006); accord In re MF Glob . Holdings Ltd. Sec. Litig . ,

982 F. Supp. 2d 277 , 302 (S . D. N. Y. 2013). District courts are

limited to "facts stated in the complaint or in documents

attached to the complaint as exhibits or incorporated in the

complaint by reference." Kramer v. Time Warner Inc ., 937 F . 2d

767 , 773 (2d Cir. 1991) . In this context, the Court must draw


                                   17
reasonable inferences and resolve any doubts in favor of the

non-moving party. See Chambers v. Time Warner, Inc., 282 F.3d

147, 152 (2d Cir. 2002). However, the requirement that a court

accept the factual allegations in the claim as true does not

extend to legal conclusions. See Iqbal, 556 U.S. at 678.

        With respect to preemption, while the overall burden is

on "the party asserting that federal law preempts state law,"

In re Methyl Tertiary Butyl Ether (MTBE) Prods. Liab. Litig.,

725 F.3d 65,          96   (2d Cir. 2013)        (citing Wyeth v. Levine,     555

U.S. 555, 569 (2009) ) , prior cases in this District have held

that,     as     an    initial     matter,       the   plaintiff   must   present

sufficient factual allegations to show that the manufacturer

could unilaterally change its label in accordance with FDA

regulations. Utts v. Bristol-Myers Squibb Co.,                     251 F. Supp.

3d 644,        672    (S .D.N.Y.   2017).    The burden then shifts to the

defendant to present "clear evidence" that the FDA would have

rejected the proposed label change. Id. Finally, a "district

court may find a claim preempted only if the facts alleged in

the complaint do not plausibly give rise to a claim that is

not preempted." Id.            (quoting Galper v. JP Morgan Chase Bank,

N.A., 802 F.3d 437, 444             (2d Cir. 2015)).

        C. VENUE




                                            18
      Defendant        Bayer argues     that    the   Court       should dismiss

this action for         improper venue.        When a defendant makes an

objection       to   venue,     the   burden    is    on    the    plaintiff     to

establish       that    venue    is   proper.    Bank       of    Arn.,   N.A.   v.

Wilmington Tr. FSB, 943 F. Supp. 2d 417, 421 (S.D.N.Y. 2013).

Pursuant to the federal venue statute,                 civil actions may be

properly brought in:

       (1) a judicial district in which any defendant resides,
      if all defendants are residents of the State in which
      the district is located;
       (2) a judicial district in which a substantial part of
      the events or omissions giving rise to the claim
      occurred, or a substantial part of property that is the
      subject of the action is situated; or
       ( 3) if there is no district in which an action may
      otherwise be brought as provided in this section, any
      judicial district in which any defendant is subject to
      the court's personal jurisdiction with respect to such
      action.

28 U.S.C. § 139l(b). The statu t e further defines "residency"

for venue purposes, in relevant part, as being satisfied where

the   defendant        entity   "is   subject   to    the    court's      personal

jurisdiction with respect to the civil action in questi on."

28 U.S.C.   §    139l(c) (2).

                                  III. ANALYSIS

      A. PERSONAL JURISDICTION -- GEHC AND BRACCO

      Defendants GEHC and Bracco contest the Court's exercise

of personal jurisdiction over them while Sabol contends that

the Court may exercise specific jurisdiction over both.                          For
                                        19
the reasons that follow,         the Court finds that it does not

have personal      jurisdiction over either GEHC or Bracco and

will therefore grant both of their motions.

     In diversity cases,        the Court analyzes whether it may

exercise personal jurisdiction over a defendant using a two-

step analysis.     First, the Court "must determine whether the

plaintiff has shown that the defendant is amenable to service

of process under the forum state's laws." Metro.                   Life Ins.

Co. v. Robertson-Ceco Corp., 84 F.3d 560, 567 (2d Cir. 1996).

The relevant statute here is the New York long-arm statute.

See N.Y.C.P.L.R.     §   302.   "[S]econd,        [the Court]    must assess

whether   [its]    assertion    of   jurisdiction        under   these    laws

comports with the requirements of due process." Metro. Life

Ins. Co., 84 F.3d at 567.

     Sabol does not indicate, either in the Amended Complaint

or elsewhere, which section of the New York long-arm statute

establishes personal jurisdiction over Bracco and GEHC. The

letters submitted by Sabol merely repeat the allegation in

the Amended Complaint, applied identically to both Bracco and

GEHC, that the Court "has personal jurisdiction .                        under

the doctrine of specific jurisdiction" because each of these

defendants "purposefully availed itself of the benefits and

protections   of    this   state's        laws,    and   Plaintiff's     claim


                                     20
arises       out   of     Defendant[s']              forum-related             activities."

(Amended Complaint          <_j[<_j[   33,   35.)    Sabol      further alleges that

Bracco       and   GEHC    "actively            marketed         and      caused        to    be

distributed"       their      gadolinium            products      "to         hospitals      and

radiological facilities in the State of New York throughout

the entire time period in question."                            (Amended Complaint             <_j[<_j[


33,   35.)    Sabol also states that she "was a resident of New

York for the majority of the GBCA administrations at issue in

th[e Amended] Complaint." (Amended Complaint                            'I[   13.) Finally,

Sabol alleges, with respect to GEHC, that GEHC owns a facility

in New York and is a wholly owned subsidiary of GE Co., a New

York company.       ( September 13 Letter at 2.)

      Even considering Sabol need only make out a prima facie

showing of personal jurisdiction, these allegations are not

sufficient.        Sabol        received            one   injection            of     Bracco's

MultiHance product          in October 2014,                 in Florida,             and three

injections of GEHC's Omniscan product in late November 2008,

also in Florida.          (Amended Complaint              'I[   2.)    Sabol ostensibly

relies upon New York Civil Practice Law and Rule ("C.P.L.R.")

§   302 (a) (3), which covers torts committed outside the state

"causing injury to person or property within the state." But

regardless of which section of the New York long-arm statute

would apply,       specific            jurisdiction requires                  that   her     suit


                                              21
arise out of, or relate to, the defendant's contacts with the

forum.    In re Terrorist Attacks on Sept.                   11,    2001,       714 F.3d

659,    673-74     (2d Cir.   2013).     Sabol' s      suit,       with respect to

Bracco and GEHC, does not. Even crediting Sabol's allegations

regarding Bracco's and GEHC's marketing and distributing of

their products in New York, she does not even attempt to show

that     these     defendants'     activities         in    New     York        have   any

relation to the injuries she allegedly received in Florida.

Nor does the fact that she lived in New York at the time of

other     injections       establish      any     connection          between          the

injuries in Florida and Bracco or GEHC. See Brown v. Web.corn

Grp.,    Inc.,     57 F.   Supp.   3d 345,      356    (S.D.N.Y.      2014)        (under

"situs-of-injury test," courts determine the location of the

"original        event,"    and    the   "injured          party's        domicile      or

residence in New York cannot, alone, establish jurisdiction"

(internal quotation marks omitted)).

        Sabol' s    allegations     specific to        GEHC        fare    no better.

GEHC' s ownership of a            facility in Troy,          New York does not

establish personal jurisdiction because Sabol does not allege

any     connection     between      GEHC's      property       and        the    claimed

injury, such that C.P.L.R. Section 302(a) (4) would permit the

exercise of personal jurisdiction. See Alurninal Indus., Inc.

v. Newtown Commercial Assocs.,                89 F.R.D.      326,    329        (S.D.N.Y.


                                         22
1980)    ("CPLR      §   302 (a) (4) is confined to actions arising from

the ownership, use or possession of real property; the statute

does not make ownership, use or possession of real property

per sea basis of jurisdiction.");                     see also A.W.L.I.             Grp.,

Inc.    v. Amber Freight Shipping Lines,                    828 F.     Supp.   2d 557,

574    (E.D.N.Y. 2011)

        While it is a closer call, the Court finds that GEHC's

status as a wholly owned subsidiary of GE Co.,                              a New York

company, is also insufficient. Sabol does not clearly argue

anywhere        that      GEHC     is   subject      to     the   Court's       general

jurisdiction. 4 And              even   if   the    Court    were      to   glean    this

argument from between the lines of Sabol's letter exchanges

with GE,    the Court would reject it for two reasons.                           First,

while it is not uncommon to seek personal jurisdiction over

a     foreign    parent      based      on    the    actions      of    its    domestic

subsidiary,      5   it is far less common to do the reverse and seek

personal jurisdiction over a foreign subsidiary based on the

actions of its domestic parent. While some older cases from

this district take the position that it is possible to impute


4 Sabol does not allege anywhere that either GEHC or Bracco are so heavily
engaged in activity in New York such that they are essentially at home in
the state, and GEHC and Bracco each note that they are not headquartered
or incorporated in New York. (GE September 11 Letter at 1-2; Bracco
September 10 Letter at 1-2.) Sabol does not counter these arguments and
thus has conceded the point, at least with respect to Bracco. In any
event, the Court agrees that it may not exercise general jurisdiction
over Bracco and, for the reas ons described infra, over GEHC.
5 ~'    Pfizer Inc. v. Perrigo Co., 903 F. Supp. 14, 16 (S .D.N.Y. 1995).
                                             23
jurisdiction from a parent to a subsidiary,          6   more recent cases

have disagreed,     7   and Sabol provides no explanation or argument

for why the Court should adopt the former position in this

case.

        A bigger obstacle to asserting jurisdiction over GEHC

based on its parent's status as a New York company pertains

to the type of personal jurisdiction at issue. Sabol seems to

be asking the Court to exercise general jurisdiction over GE

Co., and following the Supreme Court's decision in Daimler AG

v.   Bauman,   it is not entirely clear that courts may impute

general    jurisdiction       from a    domestic   entity to      a    foreign

entity,    regardless of which is the parent and which is the

subsidiary. See 571 U.S. 117           (2014). In Daimler, the Supreme

Court cautioned that agency relationships may not affect the

general jurisdiction analysis. 571 U.S. at 135 n.13 ("Agency

relationships,          we have   recognized,   may be relevant to the

existence      of   specific      jurisdiction.              It       does   not

inevitably follow, however, that similar reasoning applies to

general jurisdiction.").



6 Palmieri v. Estefan, 793 F. Supp. 1182, 1193 (S.D.N.Y. 1992) (collecting
cases where general jurisdiction was imputed to foreign subsidiary).
7 See Holland v.  Fahnestock & Co., 01 Civ. 2462, 2003 WL 21697880, at *4
 (S.D.N.Y. July 21, 2003) ("[U]nder New York law, the acts of a principal
cannot subject its agent to jurisdiction."); Sargent v. Budget Rent-A-
Car Corp., 94 Civ. 9215, 1996 WL 413725, at *3 (S.D.N.Y. July 24, 1996)
 (acts of a principal cannot be imputed to foreign agent to confer
jurisdiction) .
                                       24
        Even    where           post-Daimler          courts        have     accepted         that

imputing general jurisdiction to a foreign entity is possible

under an agency theory,                 the complaint must assert more than

just the relationship between the two entities -- as has long

been required in cases imputing specific jurisdiction to a

foreign entity. Ranza v. Nike,                        Inc.,     793 F.3d 1059, 1071-73

(9th Cir. 2015)             ("We hold the alter ego test may be used to

extend [general] personal jurisdiction to a foreign parent or

subsidiary when,                in   actuality,         the     foreign      entity      is    not

really separate             f rorn its      domestic affiliate.") ;                see    also,

e.g., Tansey v. Cochlear Ltd.,                        13-cv-4628, 2014 WL 4829453,

at *4     (E.D.N.Y.         Sept.     26,   2014)       ("The presence of a wholly

owned subsidiary in New York is normally an insufficient basis

for establishing jurisdiction.                                . Only if grounds exist

for     piercing          the    corporate        veil        can    the    presence      of     a

subsidiary be used as the basis for jurisdiction over a parent

company."       (internal quotation marks omitted)).                           Sabol offers

nothing but the ownership of GEHC by GE Co., and this is not

enough.        See        Williamson        ex        rel.     At     Home     Bondholders'

Liquidating Tr. v. Verizon Comrnc'ns Inc., No.                                11 Civ.     4948,

2013 WL 227691,             at *1      (S.D.N.Y.         Jan.       22,    2013)   ("[C]omrnon

ownership []         is    essential        to   an assertion of              jurisdiction,

[but]     it         is     not      enough       on         its     own      to   establish


                                                 25
jurisdiction."); Audiovisual Publishers, Inc. v. Manor Care,

Inc., No. 04-CV-98, 2006 WL 3511345, at *6 (W.D.N.Y. Dec. 5,

2006)    ("[T]he presence of a subsidiary in New York will not,

by itself, establish the parent's presence for the purpose of

personal jurisdiction in that state.")

        The    Amended        Complaint          cannot   overcome          these   two

obstacles to asserting jurisdiction over GEHC under the New

York long-arm statute.               And because the allegations                in the

Amended Complaint and related briefing also do not establish

a   prima     facie    case    for    the    Court's      exercise     of     personal

jurisdiction over Bracco under the New York long-arm statute,

the Court need not determine whether the exercise of personal

jurisdiction over either defendant would comport with the Due

Process Clause.          See Eades v.         Kennedy,     PC Law Offices,          7 99

F.3d 161, 168-69 (2d Cir. 2015). Accordingly, the Court will

dismiss the claims against GEHC and Bracco and deny Sabol's

request for jurisdictional discovery as to both defendants. 8

See     Frontera      Res.   Azer.    Corp.       v.   State   Oil    Co.    of Azer.

Republic,      582 F.3d 393,          401   (2d Cir.      2009)      (noting that a



8 The Court is mindful that jurisdictional discovery may shed light on
the relationship between GE Co. and GEHC, which could in turn have an
impact on the Court's jurisdictional analysis. Nevertheless,         such
discovery would be futile. As discussed more fully below, Sabol's Amended
Complaint fails to state a claim. See infra note 12; SPV Osus Ltd. v.
UniCredit Bank Austria, No. 18-cv-3497, 2019 WL 1438163, at *13 (S.D.N.Y.
Mar. 30, 2019) (denying jurisdictional discovery as futile because claims
were "fatally deficient on independent groundsu ) .
                                            26
district     court    possesses   "wide        latitude"    and   "typically

[acts] within its discretion to deny jurisdictional discovery

when the plaintiff has not made out a prima facie case for

jurisdiction"         (brackets   and      internal        quotation   marks

omitted)).   9



      B. FAILURE TO STATE A CLAIM -- GE CO. AND BAYER 10

      Defendants GE Co. and Bayer both argue that the Amended

Complaint fails to state a claim. For the reasons that follow,

the Court grants both motions.

      1.     GE Co.

      The Amended Complaint fails to state a claim against GE

Co. because it does not allege any facts indicating that GE

Co. is liable for claims against GEHC. As an initial matter,

the Amended Complaint does not differentiate between the two

entities;    the Court takes      judicial notice of the fact that

Omniscan         is   manufactured        by     GEHC.      See    Omni scan,


9 Sabol brie fly argues that the Court may exercise personal jurisdi ction

over GEHC and Bracco because she was required to join both defendants
under Fed. R. Civ . P. 19(a) (1) (A). This argument fails because Fed. R.
Civ. P. 19(a) (1) (A) is, by its own words, limited to persons "subj ect to
service of process," and does not circumvent or overcome the requirement
that the Court have personal jurisdiction over the defendants. Instead,
if the court determines that it cannot exercise personal jurisdiction
over an indispensable party, it must determine whether to dismiss the
entire action. See Fed. R. Civ. P. 19(b); Broker Genius, Inc. v. Seat
Scouts LLC, No. 17-cv-8627, 2019 WL 4054003, at *7 (S .D. N.Y. Aug. 27,
2019). Because the Court dismisses the action for lack of personal
jurisdiction and on other grounds, it need not address this issue further.
10 Because the Court dismisses the allegations against Bracco for lac k of

personal jurisdiction, it need not address Bracco's arguments that the
Amended Complaint fails to state a claim, which, in any event , mirror the
arguments made by the Bayer and GE defendants.
                                     27
https://www.gehealthcare.com/products/contrast-

media/omniscan (last visited January 15, 2020); Fed. R. Evid.

201 (b) (2) . 11

        Just as the Court may not exercise personal jurisdiction

over GEHC by reason of its status as a subsidiary of GE Co.,

neither can it             inf er liability on the part of GE Co.                  for

GEHC's acts and omissions.                 Sabol argues that an allegation

relying on "a veil-piercing theory is unsuited for resolution

on a pre-answer, pre-discovery motion to dismiss." (September

13 Letter at 2.)             But even the case on which Sabol relies

states      that      it    is    not     sufficient      to    "make     conclusory

allegations of control." City of Almaty v. Ablyazov,                         278 F.

Supp.       3d     77 6,    799    (S.D.N.Y.      2017)        (quoting    SungChang

Interfashion Co., Ltd. v.                Stone Mountain Accessories,             Inc.,

No. 12 Civ. 7280, 2013 WL 5366373, at *11 (S.D.N.Y. Sept. 25,

2013) ) .    Instead,       Sabol must      "set []    forth     some examples of

alleged      domination"          to    survive   a   motion     to   dismiss.     Id.

(quoting SungChang, 2013 WL 5366373, at *11). Sabol provides

nothing beyond (1) the allegations in the Amended Complaint,



11 GE briefly argues that the Amended Complaint fails to state a claim
against GE Co. because Sabol does n ot make any allegations specific to
that entity apart from its "manufacturing, testing, licensing, design,
marketing, selling, distributing, and advertising" of Omniscan. (GE July
29 Letter at 2.) The Court notes that as long as the defendant has adequate
notice, "[Federal] Rule [of Civil Procedure] 8 does not necessarily
require . . . that the complaint separate out claims against individual
defendants." Wynder v. McMahon, 360 F.3d 73, 80 (2d Cir. 2004 ) .
                                            28
applied    identically        to    both     GE   Co.    and   GEHC,    that    both

"actively marketed and caused to be distributed Omniscan" in

New York,   and      (2)    the allegations         in her letter-exchanges

that "[i]t is public knowledge that GE[HC] is a wholly owned

subsidiary"     of    GE    Co.     ( September     13   Letter    at   2.)    These

allegations     do    not    come    close      to demonstrating domination

such that GE Co.           may be held liable for GEHC's actions or

omissions. 12

      For those       reasons,      the Court dismisses            the action as

against GE Co.

      2.    Bayer

      Bayer argues that the Amended Complaint fails to state

a claim for three reasons.             First,     Bayer argues that Sabol's

claims are preempted by federal                   law.   Second,    Bayer argues

that Sabol cannot show her alleged injuries were foreseeable.

Third, Bayer argues that Sabol's alleged gadolinium retention

is not a legally cognizable injury.

      The Court turns          first to Bayer's preemption argument.

Federal     statutes         and     regulations         govern     "the       safety


12Even if Sabol could demonstrate that GE Co. were liable for the claims
against GEHC, the Court would dismiss her claims as preempted for the
same reasons it dismisses the claims against Bayer. See infra Section
III.B.2. Indeed, the evidence marshaled by Sabol applies with even less
force to GE Co. and GEHC, given that Sabol's last injection of Omniscan
occurred in 2008, long before the publication of much of the research
cited in the Amended Complaint. The Court therefore denies Sabol's request
for discovery with respect to her claims against GE Co. See Frontera Res.
Azer. Corp., 582 F.3d at 401.
                                           29
information that appears on the labels of prescription drugs

that are marketed in the United States." Merck Sharp & Dohme

Corp.    v.    Albrecht,            139 S.       Ct.    1668,       1672       (2019).    Following

approval           of    a       prescription          drug,       drug    manufacturers          may

unilaterally alter prescription drug labels without prior FDA

approval under the Changes Being Effected ("CBE") regulation.

21 C.F.R.          § 314. 70 (c) (6) (iii) (A). Alterations are permitted

under     the           CBE       regulation           "to     reflect          newly      acquired

information"                 if     the      changes           "add        or     strengthen        a

contraindication,                  warning,      precaution,            or adverse         reaction

for which the evidence of a causal association satisfies the

standard for inclusion in the labeling under§ 201.57(c) ."

Id. The newly acquired information must provide "reasonable

evidence           of        a     causal       association"              of     a    "clinically

significant              adverse          reaction[]"              to      a     drug.      Id.     §


201.57(c) (6) (i);                Utts,   251     F.    Supp.       3d at       659   ("[T]he CBE

regulation requires that there be sufficient evidence of a

causal        association            between       the       drug       and     the   information

sought        to    be       added.").       A    clinically            significant         adverse

reaction           includes          those       that        are      "potentially          fatal,"

"serious even if infrequent," or those that can "be prevented

or mitigated through appropriate use of the drug." 21 C.F.R.

§   201. 57 (c) (6) (i),              and       has      a     "significant              impact    on


                                                   30
therapeutic        decision-making."                71   Fed.   Reg.      3922-01,    3946

(Jan.     24,      2006) .     These      limitations           serve      to   "exclude

'[e]xaggeration           of   risk,      or        inclusion      of    speculative    or

hypothetical risks,'               that   'could discourage appropriate use

of a beneficial drug.'" Albrecht, 139 S. Ct. at 1673 (quoting

73 Fed. Reg. 2848, 2851 (2008)).

        The burden is on Bayer to show that it is impossible to

comply with the federal regulatory scheme and state warning

requirements. Wyeth v. Levine, 555 U.S. 555, 573 (2009). Thus,

to state a claim for failure-to-warn that is not preempted,

Sabol must plead a labeling deficiency that Bayer could have

corrected under CBE. Utts, 251 F. Supp. 3d at 661. Bayer must

(1) demonstrate that Sabol fails to allege facts showing that

it could have unilaterally changed Magnevist's label under

CBE,    or   (2)   present clear evidence that the FDA would not

have approved a change to the drug's label.                              See Wyeth,    555

U.S. at 568-573.

        Bayer argues that based on the allegations in the Amended

Complaint, it could not have unilaterally changed Magnevist's

label    under      the      CBE    regulation           because    it    had   no   newly

acquired information regarding a causal association between

Magnevist and a clinically significant adverse reaction in

patients with normal renal function. The Court agrees.


                                               31
        Sabol' s       claims boil down to the              simple argument            that

Bayer should have changed the labels on Magnevist because it

had notice that gadolinium retention can have severe adverse

effects     in      patients       with   normal    renal        function.      But    that

evidence       is    simply      not    there,     at    least     not    before      Sabol

received her last Magnevist injection in 2015 .                               There is no

present - day dispute that - - as the FDA recognized in 2018

patients with normal renal function may retain gadolinium.

But     even        the    FDA's       notice    advised         that     "[g]adolinium

retention        has      not   been    directly        linked    to    adverse      heal th

effects in patients with normal                    kidney function."              (Amended

Complaint Ex .            B at 1.)     The FDA noted that al though it had

"received reports of adverse events involving multiple organ

systems in patients with normal kidney function[,                               a]   causal

connection          between      these     adverse        events        and    gadolinium

retention could not be established . " (Id . at 2.) Sabol offers

no persuasive reason why the Court should ignore this finding

by the FDA and hold that Bayer should have changed the label

before 2015 regardless.

        Turning to the Amended Complaint ,                   the Court finds that

Sabol     makes        only     conclusory       allegations           that    gadolinium

retention can cause the kind of debilitating symptoms she has

suffered , such as fibrosis. Where conclusory allegations are


                                            32
"contradicted by a document attached to the complaint,                                   the

document controls and the allegation is not accepted as true."

Amidax Trading Grp. V. S.W.I.F.T. SCRL, 671 F.3d 140, 146-57

(2d Cir.    2011).           Because the FDA's 2018 notice,                 attached to

the      Amended           Complaint,           directly     contradicts          Sabol's

conclusory            allegations,        the    Court     need    not     accept      these

allegations           as   true.     (Amended Complaint Ex.                B at   2    (" [A]

causal connection between these adverse events and gadolinium

retention could not be established.").)                           But even aside from

the     FDA's         2018     notice,      the      conclusory       nature      of     the

allegations renders them fatally deficient under Twombly and

Iqbal.     Sabol           writes    that       "[p]athologic        and/or       clinical

consequences            such   as    skin       changes    have     been    reported      in

patients with normal                renal       function,"    but does       not allege

facts    tending to show that such consequences -- which are

only vaguely described -- result from gadolinium.                                 (Amended

Complaint       <JI    54 (g).)     Her    allegation that          "[a] dverse       events

involving          multiple        organ    systems        have    been     reported       in

patients with normal renal function"                         is also too vague to

state a claim and,                in any event,       does not draw the crucial

causal link between those adverse events and the gadolinium

retention in patients with normal renal function.                                 (Amended

Complaint    <JI      54(h) .) So is Sabol's statement that adverse event


                                                33
reports for NSF-like "symptoms in people with normal renal

function     were        and    continue              to     be    reported         in        significant

numbers." (Amended Complaint                          '1[   86.)

        Sabol     is     not expected to have all the                               facts        at this

stage, of course, and, as a legal matter, even uncommon issues

justify changing the label under the CBE regulation. 21 C.F.R.

§    201.57 (c)   (6)   (i). But the studies Sabol cites do not provide

"reasonable         evidence"            of       a         causal       relationship                between

gadolinium        retention           and     adverse              events      in    patients           with

normal renal function. Wyeth,                               555 U.S. at 571. Looking only

at the two studies that were published in 2015 or earlier 1 3

and involved patients with normal renal function,                                              the Court

finds that these studies do not amount to such "reasonable

evidence~" Of course, "issues of fact,                                   credibility, and the

weight of the evidence" -- including how much weight should

be accorded to publications and other scientific evidence --

are not properly considered on a motion to dismiss. Kardovich

v.    Pfizer,     Inc.,        97   F.   Supp.              3d 131,      140    (E.D.N.Y.             2015).

Nevertheless,           where scientific                     studies      are       cited and thus

incorporated            into    the      complaint,                and   where       those           studies



13 The Court will disregard                 the       many     articles     cited        in    the    Amended
Complaint that were published               after Sabol 's last Magnevist injection in
2015. These studies can have                no bearing on her               failure -t o - warn claim.
McGrath v. Bayer HealthCare                 Pharms. Inc., 393               F. Supp . 3d 161 , 168
(E.D.N.Y . 2019) .
                                                      34
simply do not support the allegations,                                the Court may find

that the "deficiencies                                 go to the very heart of the

plausibility standard under Iqbal." Id.                               at 140-41.     That is

precisely the case here.

         Turning to the first of the two studies discussed in the

Amended Complaint,              this study,             from March 2015,          examined a

population of "patients without kidney disease," and focused

on "gadolinium-associated skin plaques."                               (Amended Complaint

<JI   54 (u).)    Sabol does not even allege,                      much less plausibly

allege,      that       skin    plaques          are     a     "clinically        significant

adverse reaction" that is serious enough to trigger the CBE

regulation.        As     discussed above,               the    CBE regulation covers

adverse      reactions         that     would          "have    significant        impact    on

therapeutic decision-making," 71 Fed. Reg. at 3946,                                  such as

those      that     are      "potentiall y             fatal"    or    "serious      even    if

infrequent."            21     C.F.R.        §    201. 57 (c) ( 6) (i).       Without       any

suggestion that the possibility of skin plaques would have a

"significant impact" on a medical professional's decision to

use Magnevist,            the Court          cannot make this              jump in     logic.

Furthermore,         the     study      in       question       was    a   case    study    (as

opposed to a controlled study)                          that involved two patients.

Although the Amended Complaint characterizes it as a study of

"patients         without       kidney           disease"        (Amended     Complaint       <JI



                                                  35
54 (u)),     one     of    the    two        patients       did       in    fact    have    renal

disease, and, as for the other patient, the study's authors

noted the possibility that he "could have had transient renal

dysfunction          at    the    time        of        gadodiamide         administration."

Robert M. Gathings et al.,                    Gadolinium-Associated Plaques: A

New,   Distinctive Clinical Entity,                        151 JAMA Dermatology 316,

319 (Mar. 2015). The Court is mindful that inferences must be

drawn in favor of Sabol's Amended Complaint,                                   but given the

limits of the study and its conclusions, the Court can discern

no grounds from which to draw an inference that this study

could constitute reasonable evidence of a causal relationship

between      Magnevist           and     a     clinically             significant      adverse

reaction such that the conditions of the CBE regulation are

satisfied.

       The    second        study,      from        2014,      studied        "patients      with

normal       renal        function"          and        "found    that       the    brain     had

hyperintense signals in critical areas."                                   (Amended Complaint

~   92.) It is not clear what relationship, causal or otherwise,

this study drew between the "hyperintense signals" and the

retained gadolinium.              The study itself cautions that "[t]he

high     signal         intensity                        may     be    due     to   gadolinium

deposition         in     the    brain        independent             of    renal   function."

Tomonori Kanda et al., High Signal Intensity in the Dentate


                                                   36
Nucleus    and     Globus     Pallidus       on    Unenhanced          Tl-Weighted MR

Images:    Relationship with             Increasing Cumulative Dose                    of a

Gadolinium-Based Contrast Material,                      270 Neuroradiology 834,

839    (Mar.    2014)     ( emphasis added) .        It is also not clear,               as

with     the     skin     plaques,       whether         "hyperintense           signals"

constitute a "clinically significant adverse reaction" that

would trigger the CBE regulation, or whether such signals are

merely a condition; a recent similar case from the Eastern

District of New York found that the same study was evidence

merely of retention and not the risks of retention. McGrath

v.    Bayer HealthCare Pharms.            Inc.,      393 F.       Supp.   3d 161,       168

(E.D.N.Y. 2019); Second Am. Compl.                  ~    70, Dkt. No. 86, McGrath

v.    Bayer     HealthCare        Pharms.        Inc.,     393    F.    Supp.     3d    161

(E.D.N.Y.       2019)     (18-cv-2134).          Separately,       the    Court     notes

that    this     study,    like    the    study of         skin plaques,          was    an

observational study as opposed to a                        controlled study,            and

that    "[c] ausal      attribution based on               case    studies must          be

regarded with caution." McClain v.                       Metabolife Int' 1,         Inc. ,

401 F.3d 1233, 1253 (11th Cir. 2005)                     (quoting Mary Sue Henifin

et al.,        "Reference Guide       on Medical           Testimony,"          Reference

Manual on Scientific Evidence 439, 475 (Fed. Judicial Center,

2d ed.     2000))       (discussing the           utility of case          reports       in

determining causation in the Daubert context). While federal


                                            37
regulations define "newly acquired information" to include

items such as adverse event reports,             21 C.F.R.    § 314.3(b),

the   CBE   regulation   still   requires        causation.    And   while

observational studies such as case studies may be relevant or

even probative of causation, see Albrecht, 139 S. Ct. at 1674,

the authors here draw only a tentative, at best, suggestion

of a causal relationship between the brain signals and the

gadolinium retention.     In short,       neither this study nor the

2015 study supports the inference that gadolinium retention

causes a clinically significant adverse reaction that would

require a manufacturer to change its label.

      Sabol's other evidence is no more persuasive. Several of

the pre-2015 publications are studies of rats.                As McGrath

recently held, such studies are not sufficient to demonstrate

that a risk to humans is "appa r ent." 393 F. Supp. 3d at 170;

see   generally   Albrecht,   139    S.    Ct.   at   1677.   Many   other

publications cited in the Amended Complaint are studies that

simply demonstrate the potential ill effects of gadolinium

retention in general.     These effects are not disputed;              the

question is whether Bayer should have known that individuals

with normal renal function were at risk.              Studies about the

harm gadolinium can cause in general therefore do not advance

her arguments.    (Amended Complaint 11 54, 75-87.)


                                    38
       Nor are Sabol's allegations                 sufficiently supported by

studies     that    demonstrate          mere    retention       in   patients       with

normal renal function without linking that retention to any

adverse events.       (Amended Complaint 11 91-94.) Sabol cites to

numerous     publications             indicating       that    gadolinium        can    be

retained by patients with normal kidney function -- but that

is    not   enough    without          "reasonable       evidence       of   a   causal

association" of a "clinically significant adverse reaction[]"

to a drug. 21 C.F.R.             §   201.57 (c) (6) (i). Sabol does not pursue

the   argument      that        gadolinium retention           is,    on   its   own,    a

cognizable injury.         14   Indeed, her alleged injuries are far more

severe      than    mere         retention,      and     her     suit      centers      on

Defendants'        failure       to    warn her    about       "the   consequences,"

"the serious health risks,"                 and the      "related injuries"             of


14 Although Sabol writes that the question of "[w] hether gadolinium
retention is an injury itself or mere exposure to a toxic substance cannot
be resolved on the pleadings," her argument that the Amended Complaint
states a cognizable injury is founded on her allegations that she was
"physically, mentally, and economically damaged" by Bayer. ( September 4
Letter at 3 (citing Pierik: v. GE Healthcare, No . 18 - c v-7733, 2019 WL
4686551, at *2 (N.D. Ill. June 18, 2019)) .) The Court notes that other
district courts have differed on whether gadolinium retention by itself
is a cognizable injury at the motion to dismiss stage. Compare Goodell v.
Bayer Healthcare Pharms. Inc., No. 1 8-cv-10694, 2019 WL 4771136, at *5
(D. Mass. Sept. 30, 2019) ("Whether the gadolinium retention creates a
'reasonable probability' of future injury is a fact-intensive inquiry not
appropriate for resolution on the pleadings.") , with Klein v. Bayer
Healthcare Pharms. Inc., No. 18-cv-1424, 2019 WL 3945652, at *5 (D. Nev.
Aug. 21, 2019) (" [Plaintiff] does not allege facts showing that gadolinium
retention is in itself a clinically significant adverse reaction."). Bayer
argues that under New York law, mere exposure to a product is not a
cognizable injury. (Bayer August 30 Letter at 3 (citing Caronia v. Philip
Morris USA, Inc., 5 N.E.3d 11, 14, 19-20 (N.Y. 2013)).) The Court need
not address the matter because Sabol herself does not contest that
gadolinium retention is a cognizable injury.
                                            39
gadolinium retention.         (Amended Complaint~~ 57-59.)        Studies

such as those cited in the Amended Complaint about the "fact

of gadolinium retention," as opposed to the harmful effects

of that retention, are thus also unhelpful. McGrath,               393 F.

Supp. 3d at 169. 15

      In sum,   Sabol does not sufficiently plead that as of

2015 Bayer had reasonable evidence of a causal association

between     Magnevist    and    a   clinically    significant     adverse

reaction in patients with normal kidney function. Thus, Sabol

does not plead facts showing that Bayer had or should have

had newly acquired information permitting it to unilaterally

add   her     claimed    warning        under   the     CBE   regulation.

Consequently , Sabol's claims against Bayer are preempted, and

because the Court finds that the Amended Complaint does not

sufficiently    allege    a    causal     association   between   Sabol's

Magnevist injections and the injuries she suffered,               it need

not address Bayer's arguments regarding foreseeability and

causation.

      C. VENUE -- BAYER




15  For example, the Amended Complaint alleges that "[s]ome patients sent
letters to the FDA as early as 2012, warning" that gadolinium retention
was occurring in patients with normal renal function. (Amended Complaint
'JI 91.) Sabol also discusses a 2015 study of the autopsies of thirteen
patients who had "normal or near normal renal function" and were found to
have retained gado linium in their brains. (Amended Complaint 'JI 94. )
                                     40
      Because          the    Court       grants    Bayer's     motion      on    other

grounds,        it will deny as moot Bayer's motion to dismiss for

improper venue. Nevertheless, the Court notes that venue is

proper in the Southern District of New York as to Sabol' s

claims against Bayer. While the Amended Complaint does not,

on   its    own,       provide      sufficient       detail     regarding        Sabol's

injections for the Court to infer that venue is proper in the

Southern District, the September 4 Letter states that "[t]he

majority of the gadolinium administrations at issue in this

lawsuit         (at   least    14   out    of 23)    occurred in the           Southern

District        [of] New York (e .g., Mount Sinai Medical Center in

the Upper East Side in the New York City borough of Manhattan)
           II
                  ( September 4 Letter at 1.)               At this stage of the

proceeding,           the     September      4     Letter    provides     sufficient

support for the Court to find that "a substantial part of the

events or omissions giving rise to the claim occurred" in the

Southern District of New York.                     28 U.S.C.    §   1391(b ) (2) ;   see

Caremark Therapeutic Servs. v. Leavitt, 405 F. Supp. 2d 454,

457 ( S. D. N. Y. 2005)        (" [C] ourts may consider materials outside

the pleadings on a motion to dismiss for improper venue.").

Venue is thus proper under 28 U.S.C.                    §   139l(b) (2) . 16


16 The Court also notes that the remaining defendants do not contest the
appropriateness of venue. This Court is Sabol 's third venue -- the action
was first filed in the Northern District of California before being
transferred to the Middle District of Florida. Normally , if venue is
                                             41
                                              IV.        ORDER

          Accordingly , it is hereby

          ORDERED       that   the   motion    so    deemed      by   the      Court         as   filed   by

Defendants Bayer HealthCare Pharmaceuticals, Inc. , Bayer Corporation, and

Bayer Healthcare LLC to dismiss                (Dkt . Nos . 44 ,      57 ,     and 65)        the Amended

Complaint of plaintiff Marcia Sabol                      ( "Amended Complaint ," Dkt . No .               64)

pursuant to Rules 12 (b) ( 6)           and 12 (b) ( 3)      of the Federal Rules of Civil

Procedure is GRANTED; and it is further

          ORDERED that the motion so deemed by the Court as filed by Defendant

Bracco Diagnostics, Inc. to dismiss (Dkt . Nos . 68) the Amended Complaint

pursuant to Rule           12 (b) (2)   of the      Federal Rules       of Civil Procedure is

GRANTED; and it is further

          ORDERED       that   the   motion    so    deemed      by   the      Court         as   filed    by

Defendants GE Healthcare Inc .                and General Electric Company to dismiss

(Dkt.     Nos .   68)    the Amended Complaint pursuant to Rule 12 (b) (6)                          of the

Federal Rules of Civil Procedure is GRANTED .


SO ORDERED.

Dated :           New York , New York
                  12 February 2020




                                                                             U. S . D. J .



proper as to some defendants and not others , the district court has "wide
discretion " to transfer the entire case to a forum proper for all
defendants , sever the case and transfer only the portion of the case
against the defendants for whom venue is improper , or dismiss the action
as to the defendants for whom venue is improper . 14 Charles Alan Wright
& Arthur R. Miller ,    Federal Practice and Procedure § 3827 (2019) . But
because the remaining defendants have waived any challenge to venue , see
Tri - State Employment Servs. , Inc . v. Mountbatten Sur. Co ., Inc ., 295 F . 3d
256 , 260 n.2 (2d Cir . 2002) , and because , in any event , the Court dismisses
the action as to the other defendants on different grounds , supra , it is
not necessary to determine whether venue is proper as to those defendants.
                                                    42
